Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Please vacate the Final Office Action mailed on 08/19/2021 and reset the clock for statutory period for reply to this instant office action accordingly.
This communication is in responsive to the Amendment filed on 11/18/2021.
In the Instant Amendment, claims 11-15 have been amended; claims 1, 6, 11 are independent claims.  Claims 1-15 have been examined and are pending in this application.  This Action is Non-Final.
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. CN201510990365.1 filed on 08/28/2018.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 12/22/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 3, 6, 8, 22, and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yoon et al., (“Yoon,” US 2017/0147180), published on May 25, 2017.  
Regarding claim 1, Yoon discloses an image display method, applied to a mobile terminal provided with a first screen and a second screen, comprising: 
receiving, in a case that the first screen displays a two-dimensional (2D) image, a press operation on the 2D image (pars. 0154-0158; Figs. 3-4; a controller 180 receives a touch input at a first location of a 2D map [a first location of map is known as a two-dimensional (2D) image]); 
displaying a three-dimensional (3D) image corresponding to the 2D image on the second screen (pars. 0165-0166; Fig. 3; the controller 180 will display a 3D view of the first direction on the touch screen 151 by setting the first position as a view point in S120; pars. 0168-0170; Fig. 7; the controller will display a 3D view 30 in a particular direction according to the touch input applied to the 2D map 10).  
Regarding claim 3, Yoon discloses the image display method according to claim 1, wherein subsequent to displaying the 3D image corresponding to the 2D image on the second screen (Yoon: pars. 0154-0158, 0165-0166; Figs. 3-4 and 7), the method further comprises: receiving a control operation on the 2D image displayed on the first screen (pars. 0154-0158; Figs. 3-4; a controller 180 receives a touch input at a first location of a 2D map [a first location of map is known as a two-dimensional (2D) image]); controlling the 2D image in response to the control operation, and synchronously controlling the 3D image displayed on the second screen (pars. 0165-0166; Fig. 3; the controller 180 will display a 3D view of the first direction on the touch screen 151 by setting the first position as a view point in S120; pars. 0168-0170; Fig. 7; the controller will display a 3D view 30 in a particular direction according to the touch input applied to the 2D map 10).  
Regarding claim 6, claim 6 is directed to a mobile terminal associated with the method claimed in claim 1; Claim 6 is similar in scope to claim 1, and is therefore rejected under similar rationale.
Regarding claim 8, claim 8 is directed to a mobile terminal associated with the method claimed in claim 3; Claim 8 is similar in scope to claim 3, and is therefore rejected under similar rationale.
Regarding claim 11, claim 11 is directed to a non-transitory computer readable medium associated with the method claimed in claim 1; Claim 11 is similar in scope to claim 1, and is therefore rejected under similar rationale.
Regarding claim 13, claim 13 is directed to the non-transitory computer readable medium associated with the method claimed in claim 3; Claim 13 is similar in scope to claim 3, and is therefore rejected under similar rationale.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 7 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Yoon et al., (“Yoon,” US 2017/0147180), published on May 25, 2017, in view of Cho et al., (“Cho,” US 2013/0141435), published on June 6, 2013.  
Regarding claim 2, Yoon discloses the image display method according to claim 1, wherein the displaying the 3D image corresponding to the 2D image on the second screen comprises (Yoon: pars. 0154-0158, 0165-0166; Figs. 3-4 and 7). 
Yoon disclose all limitations above, but does not explicitly disclose the method; wherein judging whether a pressure of the press operation is greater than a first preset pressure; displaying, in a case that the pressure of the press operation is greater than the first preset pressure, the 3D image corresponding to the 2D image on the second screen.  
However, Cho discloses a method for controlling display of an image in a mobile terminal; wherein judging whether a pressure of the press operation is greater than a first preset pressure; displaying, in a case that the pressure of the press operation is greater than the first preset pressure, the 3D image corresponding to the 2D image on the second screen (Cho: pars. 0072, 0080, 0093, 0238-0242, 0249-0254. Figs. 16; a control 180 will detect touch level and change 3D depth value of object/image based on pressure).
art before the effective filling date of the claimed invention to combine the teachings of Cho with the method/system of Yoon to provide users with a means for viewing 3D image based on a  touch pressure. 
Regarding claim 7, claim 7 is directed to a mobile terminal associated with the method claimed in claim 2; Claim 7 is similar in scope to claim 2, and is therefore rejected under similar rationale.
Regarding claim 12, claim 12 is directed to the non-transitory computer readable medium associated with the method claimed in claim 2; Claim 12 is similar in scope to claim 2, and is therefore rejected under similar rationale.
Claims 4, 9 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Yoon et al., (“Yoon,” US 2017/0147180), published on May 25, 2017, in view of Chin et al., (“Chin,” US 2012/0133640), published on May 31, 2012.  
Regarding claim 4, Yoon discloses the image display method according to claim 3, but does not explicitly disclose the method, wherein , in a case the control operation is a rotation operation, the controlling the 2D image in response to the control operation, and synchronously controlling the 3D image displayed on the second screen comprises: determining a rotation angle and a rotation direction corresponding to the rotation operation; rotating the 2D image by the rotation angle according to the rotation direction, and synchronously rotating the 3D image displayed on the second screen by the rotation angle according to the rotation direction. 
(par. 0016), the controlling the 2D image in response to the control operation, and synchronously controlling the 3D image displayed on the second screen comprises: determining a rotation angle and a rotation direction corresponding to the rotation operation; rotating the 2D image by the rotation angle according to the rotation direction, and synchronously rotating the 3D image displayed on the second screen by the rotation angle according to the rotation direction (Chin: pars. 0040-0047, 0049, and 0062; Figs. 2A-2B; “the user has to adjust the general model to rotate to an angle having the same visual effect as the 2D input image through the 3D operation function for display, so in the 3D operation function the viewpoint space vector at this time can be obtained”).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teachings of Chin with the method/system of Yoon to allow a user to see image/object from all possible angle. 
Regarding claim 9, claim 9 is directed to a mobile terminal associated with the method claimed in claim 4; Claim 9 is similar in scope to claim 4, and is therefore rejected under similar rationale.
Regarding claim 14.  
Claims 5, 10 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Yoon et al., (“Yoon,” US 2017/0147180), published on May 25, 2017, in view of in view of King et al., (“King,” US 2011/0164029), published on July 7, 2011.  
Regarding claim 5, Yoon discloses the image display method according to claim 3, but does not explicitly disclose wherein, in a case the control operation is a sliding operation, the controlling the 2D image in response to the control operation, and synchronously controlling the 3D image displayed on the second screen comprises: judging whether a pressure of the sliding operation on the first screen is greater than a second preset pressure; controlling the 2D image in response to the sliding operation, and synchronously controlling the 3D image displayed on the second screen, in a case that the pressure of the sliding operation on the first screen is greater than the second preset pressure.
However, King disclose gesture input method/device, wherein, in a case the control operation is a sliding operation, the controlling the 2D image in response to the control operation, and synchronously controlling the 3D image displayed on the second screen comprises: judging whether a pressure of the sliding operation on the first screen is greater than a 13second preset pressure; controlling the 2D image in response to the sliding operation, and synchronously controlling the 3D image displayed on the second screen, in a case that the pressure of the sliding operation on the first screen is greater than the second preset pressure (King: pars. 0045-0048; Figs. 11-12; “[t]he user can touch display surface 118 at two touch points 260a and 260b, slide 262 the two fingers toward each other across display surface 118 as if pinching an object, and pull up 264 the two fingers substantially perpendicular to surface 118.” [When two finger pull up, a system will preset pressure]).
art before the effective filling date of the claimed invention to combine the teachings of King with the method/system of Yoon to provide users with a gesture inputs for generating a raised position on a surface.
Regarding claim 10, claim 10 is directed to a mobile terminal associated with the method claimed in claim 4; Claim 10 is similar in scope to claim 4, and is therefore rejected under similar rationale.
Regarding claim 15, claim 15 is directed to a computer readable medium associated with the method claimed in claim 4; Claim 15 is similar in scope to claim 4, and is therefore rejected under similar rationale.
Conclusion
The prior art made of record and not relied upon is consider pertinent to applicants’ discloser: 
Matsumito et al., (2012/0249529) is directed to a method for displaying a plurality of 2D images sharing at least part of shot subjects with one another so as to display a 3D image in which at least a portion of the 2D images is perceived by a viewer as a stereo image with a specified depth.
Kim (US 2012/0038625) is directed to a method/system for controlling depth of an image includes identifying a target to be displayed in a three-dimensional manner in a three dimensional manner.
Inquiries
LINH K PHAM whose telephone number is (571)270-3230.  The examiner can normally be reached on Monday-Thursday from 8:00 AM to 6:00 PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sherief Badawi can be reached on (571) 272-9782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





Primary Examiner, Art Unit 2174